Citation Nr: 0724390	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  04-29 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to restoration of the veteran's special monthly 
pension benefits, awarded on the basis of permanent and total 
plus 60 percent disability (housebound criteria).


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from April 1951 to April 1953, 
from February 1954 to February 1956, and from October 1956 to 
October 1957.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which determined that entitlement to special 
monthly pension based on "housebound" criteria of permanent 
and total plus 60 percent disability was no longer shown, and 
discontinued such benefits, effective May 1, 2004.  

In February 2006, the Board remanded this appeal for further 
development.  After accomplishing the requested action to the 
extent possible, the RO continued the denial of the claim (as 
reflected in the August 2006 supplemental statement of the 
case) and returned this matter to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  An April 1993 rating decision found the veteran to be 
permanently and totally disabled for non-service connected 
disability pension, and assigned a 100 percent evaluation for 
organic brain syndrome, with additional disabilities 
independently ratable at 60 percent, such that the veteran 
was entitled to special monthly pension, effective August 4, 
1992.

2.  By rating action dated in April 2004, the RO reduced the 
100 percent evaluation assigned for the veteran's organic 
brain syndrome to 30 percent.

3.  The April 2004 rating decision was based on 2 
examinations which were not full and complete, and sustained 
material improvement under the ordinary conditions of daily 
life was not otherwise demonstrated by the evidence of record 
at that time.


CONCLUSION OF LAW

The termination of special monthly pension, based on 
housebound criteria, was not in accordance with law, and that 
evaluation is restored, effective May 1, 2004.  38 U.S.C.A. 
§§ 1155, 5107, 5112 (West 2002); 38 C.F.R. §§ 3.343, 3.344, 
3.351(d) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

Inasmuch as the decision herein grants the restoration of 
special monthly pension, based on housebound criteria, 
further development with regard to VA's duties to notify and 
assist as to the claim would serve no useful purpose.  In 
light of the favorable disposition of the veteran's claim, 
the question of whether the veteran was appropriately 
informed of the evidence needed to substantiate the claim, or 
as to the division of responsibilities between VA and a 
claimant in developing evidence pertinent to the appeal, is a 
moot point. 

Legal criteria and analysis

Initially, the Board notes the claim is not for an increased 
evaluation.  Rather, it is a claim for restoration of 
benefits.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 
(1991).  In considering the propriety of a reduction, the 
Board must focus on the evidence available to the RO at the 
time the reduction was effectuated.
Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical or home treatment, or individual unemployability, 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition.  Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether the veteran attained improvement under the 
ordinary conditions of life, i.e., while working or actively 
seeking work or whether the symptoms had been brought under 
control by prolonged rest, or generally, by following a 
regimen which precludes work, and, if the latter, reduction 
from total disability ratings will not be considered pending 
reexamination after a period of employment (3 to 6 months).  
38 C.F.R. § 3.343(a) (2006).

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA's regulations governing disability 
compensation and pension.  It is essential that the entire 
record of examination and the medical-industrial history be 
reviewed to ascertain whether the recent examination is full 
and complete, including all special examinations indicated as 
a result of general examination and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement, "e.g., manic-
depressive or other psychotic reaction . . ." will not be 
reduced on any one examination except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Moreover, though material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
be considered whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.  38 C.F.R. § 3.344(a) (2006).

The provisions of paragraphs (a) and (b) of 38 C.F.R. § 3.344 
apply to ratings which have continued for long periods at the 
same level (5 years or more), such as in the instant case.  
The Board observes that these paragraphs do not apply to 
disabilities which have not become stabilized and are likely 
to improve.  38 C.F.R. § 3.344(c).  

In an April 1993 decision, the RO determined that the veteran 
was permanently and totally disabled for nonservice connected 
disability pension and that he was entitled to special 
monthly pension under 38 C.F.R. § 3.351(d)(1) at the 
housebound rate on account of organic brain syndrome, status 
post cerebrovascular accident (CVA), rated 100 percent, and 
additional disabilities of hypertension/cardiovascular 
disease with pacemaker implant, weakness of the right (major) 
upper extremity, dysarthria, emphysema, and neurogenic 
bladder, independently ratable at 60 percent or more.  The 
veteran received these benefits for more than 10 years.  (The 
April 1993 rating decision also determined that the veteran 
was not entitled to special monthly pension for permanent 
need of aid and attendance because he could walk a mile, 
dress and feed himself, and otherwise take care of his 
person.  )

The April 1993 rating decision award of special monthly 
pension based on housebound criteria was based on evidence 
then of record, including a 1992 report of clinical 
evaluation at University Hospitals of Cleveland, and reports 
of VA examination in September 1992, and in October 1992 when 
the veteran's claims file was available for review.

A report of VA field examination of the veteran that was 
conducted in October 2003 indicated the veteran was still 
suffering from the residuals of a stroke, and that based on 
his history and continued disability, the probability of 
gainful employment or training was none.  It was indicated 
that all income and assets were managed by the veteran, and 
that it appeared the welfare and needs of the veteran were 
appropriately addressed and met.  The need for continued 
supervision to manage funds was deemed minimal.

VA outpatient treatment reports dated from May 2002 to 
October 2003 revealed the veteran's hypertension was well 
controlled with medication.  When seen at a podiatry clinic 
in May 2003, the veteran complained he was unable to cut his 
toenails due to his stroke.

Based on findings reported on a December 2003 VA mental 
disorders examination and December 2003 general medical 
examination, the RO, in January 2004, proposed to discontinue 
entitlement to special monthly pension previously assigned 
based on permanent and total plus 60 percent disability.  The 
Board notes that the December 2003 VA examination was 
performed without benefit of review of the claims folder or 
any other records of medical treatment.  The RO indicated 
that the examinations showed that the veteran's mental 
disorder (organic brain syndrome, status post CVA), was no 
longer totally disabling.  The RO evaluated the organic brain 
syndrome as only 30 percent disabling and explained that with 
this reduced evaluation (from 100 to 30 percent), the veteran 
no longer met the requirements for special monthly pension, 
based on housebound criteria.

The issue in this case is whether the reduction of the 100 
percent rating for the veteran's organic brain syndrome was 
proper.  The Board points out that a disability may clearly 
be reduced; the question in this case involves whether the 
reduction was properly implemented.  The Board finds that the 
RO improperly reduced the veteran's 100 percent evaluation on 
the basis of one examination.  The reduction of the organic 
brain syndrome was predicated primarily on the findings of 
the 2003 VA mental examination.  Importantly, there is no 
indication in the rating action that the RO considered 38 
C.F.R. § 3.344(a).  Further, as noted above, the December 
2003 VA mental disorders examination relied on by the RO to 
reduce the veteran's disability rating for organic brain 
syndrome from 100 percent to 30 percent was performed without 
benefit of review of the claims folder or any other records 
of medical treatment.  Indeed, in the examination report, the 
examiner specifically stated the following:  "There is no C 
file that accompanies [the veteran], and thus, nothing for me 
to review."  The December 2003 VA general medical 
examination report, likewise, did not indicate that the 
examiner had the opportunity to review any records of the 
veteran's medical history in conjunction with this 
examination.  Without the benefit of being able to review the 
claims folder, the Board notes that the December 2003 
examiner would not be fully aware of the veteran's long 
history of serious medical problems, including three strokes, 
hypertension with pacemaker implant, organic brain syndrome, 
glaucoma, peripheral vascular disease, emphysema, and a 
neurogenic bladder.  In this regard, the Board notes that in 
accordance with 38 C.F.R. §§ 4.1 and 4.2 (2006) and Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991), the history of the 
disability is for consideration in rating a disability.

The December 2003 mental disorder VA examination demonstrated 
the veteran to be pleasant and appropriately dressed.  The 
veteran denied feeling depressed, being anxious, or having 
hallucinations or psychosis.  He answered questions slowly, 
with a slight slurring of speech.  It was noted that the 
veteran had trouble with his memory.  He scored 25/30 on a 
mini-mental status examination.  The Axis I diagnosis was 
cognitive decline.  The Global Assessment of Functioning 
score was 85.  As previously stated, the reduction was 
predicated primarily on the findings of this VA mental 
examination.  Although it was indicated that there was global 
improvement in the veteran's functioning, to include being 
deemed fully capable of managing his own financial affairs, 
it was also stated that the veteran was exhibiting symptoms 
consistent with cognitive decline by possible dementia.  The 
Board notes that even if it is found that the evidence 
demonstrates that material, sustained improvement under the 
ordinary conditions of life had been shown, the examination 
is less full and complete than an examination conducted in 
October 1992 upon which entitlement was granted because the 
1992 examiner reviewed the claims folder and medical records 
from University Hospitals of Cleveland.

In Lehman v. Derwinski, 1 Vet. App. 339 (1991), the Court 
found that the RO's reduction of the evaluation which had 
been assigned for the veteran's psychiatric disorder had been 
done on the basis of an inaccurate and incomplete medical 
report, without complying with 38 C.F.R. § 3.344, and 
restored the evaluation which had previously been assigned.

Similarly, in this case, the RO reduced the veteran's 
evaluation on the basis of a medical examination which was 
not full and complete.  The Court, in Brown v. Brown, 5 Vet. 
App. 413 (1993) outlined the specific requirements of the 
Board in applying 38 C.F.R. § 3.344.  The Court pointed out 
that the entire record of examinations and medical history 
must be reviewed to ascertain whether the recent examination 
is full and complete; examinations less full and complete 
than those on which payments were authorized or continued 
will not be used as a basis of reduction; ratings on account 
of diseases subject to temporary or episodic improvement will 
not ordinarily be reduced on any one examination; and even if 
material improvement is shown, it must appear reasonably 
certain that improvement will be maintained under the 
ordinary conditions of life.  The April 2004 rating action 
failed to comply with the requirements set forth in Brown 
and, in fact, did not discuss the application of 38 C.F.R. § 
3.344. 

In Brown, the Court concluded that where the Board upholds a 
reduction in a rating without observance of applicable law 
and regulations (primarily 38 C.F.R. § 3.344(a)), such a 
rating is void ab initio and should be set aside as "not in 
accordance with law."  Brown, 5 Vet. App. at 422.  This is 
the situation here.  The Board acknowledges the actions taken 
by VA subsequent to the Board's February 2006 remand 
instructions, including providing the veteran with a notice 
letter and additional examinations.  However, the Board notes 
that the failure to consider the applicable regulation cannot 
be cured by subsequent examination or action of the VA.  
Rather, the Board must look only to the evidence of record at 
the time of the reduction and determine whether that action 
was appropriate.  Therefore, the RO erred in its April 2004 
rating action by discontinuing the veteran's special monthly 
pension based on housebound criteria because it improperly 
reduced the 100 percent evaluation for organic brain syndrome 
to a 30 percent rating.  Accordingly, the veteran's special 
monthly pension based on housebound criteria is restored, 
effective May 1, 2004.

ORDER

Entitlement to restoration of special monthly pension, based 
on permanent and total plus 60 percent disability (housebound 
criteria), is granted, subject to the governing law and 
regulations pertaining to the payment of monetary benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


